DETAILED ACTION

This Office Action is in response to the Preliminary Amendments filed July 8, 2020. Claim(s) 1-12 have been canceled. Claim(s) 13-32 have been added. Therefore, Claim(s) 13-32 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/8/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to Claim 32, Claim 32 recites “The method according to Claim 20, where:…”. However, Claim 20 recites “An electronic device for sending electronic data, comprising.”. The dependency of Claim 32 is unclear.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13, 20, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (CN 1665239 A, wherein the attached machine translation is cited below as the English language equivalent).

As to Claim 13, Li discloses a method for sending electronic data, comprising steps of: 
providing an electricity-using target (Li; Fig. 2); 
storing a first communication target identifier used to identify a first communication target under a first specific application communication protocol ((Li; Fig. 2; [abs; Pgs. 4 & 6]), where Li discloses the different identifiers are associated for each communication equipment. Also, for each communication equipment, the identifier can determine which communication protocol is supported by the communication equipment.), and a second communication target identifier used to identify a second communication target under a second specific application communication protocol being different from the first specific application communication protocol ((Li; Fig. 2; [abs; Pgs. 4 & 6]), where Li discloses the different identifiers are associated for each communication equipment. Also, for each communication equipment, the identifier can determine which communication protocol is supported by the communication equipment.); 
accessing the first and the second communication target identifiers by using the electricity-using target in response to a first user input operation ((Li; Fig. 2; [abs; Pgs. 7-8]), where Li discloses based on the user input, the identifiers for the communication equipment can be identified.); 
sending the electronic data toward the first communication target based on the accessed first communication target identifier and the first specific application communication protocol ((Li; Fig. 2; [abs; Pgs. 6-7]), where Li discloses the ability to transmit electronic data towards different devices  based on the device identifier and the identified communication protocol with the device.); and 
sending the electronic data toward the second communication target based on the accessed second communication target identifier and the second specific application communication protocol ((Li; Fig. 2; [abs, Pgs. 6-7]), where Li discloses the ability to transmit electronic data towards different devices  based on the device identifier and the identified communication protocol with the device.).

As to Claim 20, Li discloses an electronic device for sending electronic data, comprising: 
an electricity-using target (Li; Fig. 2); 
a storage unit storing a first communication target identifier used to identify a first communication target under a first specific application communication protocol ((Li; Fig. 2; [abs; Pgs. 4 & 6]), where Li discloses the different identifiers are associated for each communication equipment. Also, for each communication equipment, the identifier can determine which communication protocol is supported by the communication equipment.), and a second communication target identifier used to identify a second communication target under a second specific application communication protocol being different from the first specific application communication protocol ((Li; Fig. 2; [abs; Pgs. 4 & 6]), where Li discloses the different identifiers are associated for each communication equipment. Also, for each communication equipment, the identifier can determine which communication protocol is supported by the communication equipment.); and 
a processing unit coupled to the electricity-using target and the storage unit, accessing the first and the second communication target identifiers by means of the electricity-using target ((Li; Fig. 2; [abs; Pgs. 7-8]), where Li discloses based on the user input, the identifiers for the communication equipment can be identified.), sending the electronic data toward the first communication target based on the accessed first communication target identifier and the first specific application communication protocol ((Li; Fig. 2; [abs; Pgs. 6-7]), where Li discloses the ability to transmit electronic data towards different devices  based on the device identifier and the identified communication protocol with the device.), and sending the electronic data toward the second communication target based on the accessed second communication target identifier and the second specific application communication protocol ((Li; Fig. 2; [abs; Pgs. 6-7]), where Li discloses the ability to transmit electronic data towards different devices  based on the device identifier and the identified communication protocol with the device.).


As to Claim 26, Li discloses a method for sending electronic data, comprising steps of: 
providing an electricity-using target (Li; Fig. 2);
storing a first communication target identifier used to identify a first communication target under a first specific application communication protocol ((Li; Fig. 2; [abs; Pgs. 4 & 6]), where Li discloses the different identifiers are associated for each communication equipment. Also, for each communication equipment, the identifier can determine which communication protocol is supported by the communication equipment.), and a second communication target identifier used to identify a second communication target under a second specific application communication protocol being different from the first specific application communication protocol ((Li; Fig. 2; [abs; Pgs. 4 & 6]), where Li discloses the different identifiers are associated for each communication equipment. Also, for each communication equipment, the identifier can determine which communication protocol is supported by the communication equipment.); 
accessing the first and the second communication target identifiers by means of the electricity-using target ((Li; Fig. 2; [abs; Pgs. 7-8]), where Li discloses based on the user input, the identifiers for the communication equipment can be identified.); 
sending the electronic data toward the first communication target based on the accessed first communication target identifier and the first specific application communication protocol ((Li; Fig. 2; [abs; Pgs. 6-7]), where Li discloses the ability to transmit electronic data towards different devices  based on the device identifier and the identified communication protocol with the device.); and 
sending the electronic data toward the second communication target based on the accessed second communication target identifier and the second specific application communication protocol ((Li; Fig. 2; [abs; Pgs. 6-7]), where Li discloses the ability to transmit electronic data towards different devices  based on the device identifier and the identified communication protocol with the device.).

Allowable Subject Matter

Claim(s) 14-19, 21-25, and 27-32 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Chesnais et al. (US 2002/0087704 A1) discloses routing messages to communication devices over different communication networks.
Karsten et al. (US 2010/0279733 A1) discloses identifying communication protocol for data communication.
Kim et al. (US 2017/0201485 A1) discloses data communication via plurality of communication protocols.
Klassen et al. (US 8,472,989 B2) discloses switching messaging protocols based on devices.

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                            9.29.2021